This opinion is subject to administrative correction before final disposition.




                             Before
               MONAHAN, CRISFIELD, and LAWRENCE
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Deangelo M. JOINER
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000107

                        Decided: 15 September 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                     Keaton H. Harrell (arraignment)
                        Terrance J. Reese (trial)

 Sentence adjudged 20 December 2019 by a special court-martial
 convened at Marine Corps Base Camp Lejeune, North Carolina,
 consisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: confinement for 60 days, reduction to E-1, and a bad-
 conduct discharge.

                           For Appellant:
           Lieutenant Commander Jeremy J. Wall, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Joiner, NMCCA No. 202000107
                           Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice, arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2